Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 11-22 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “when at least one of a group consisting of the measured differential pressure Ap (19), the expected differential pressure Ap*, and a first characteristic-a associated with the measured or expected differential pressure Ap, Ap* (19), exceed a respectively predefined first threshold value, a correlation of the time gradient d(Ap) of the measured differential pressure Ap (19) with an expected time gradient d(Ap*) of the expected differential pressure Ap* for an intact reference particle filter is evaluated when at least one of a group consisting of the gradient of the measured differential pressure Ap (19)-, the expected time gradient d(Ap*), and a further characteristic variable which is associated with the differential pressure (19), exceed a respectively predefined second threshold value, when a high correlation it is evaluated for the time gradient or for the differential pressure, the  intact particle filter (13) is present and operating, and when a low correlation it-is evaluated for the time gradient or for the differential pressure, the  particle filter (13) has been removed or is defective“ as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11; 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746